Case 2:19-Cr-00193-DSF Document 2 Filed 03/28/19 Page 1 of 2 Page |D #:22

 

UN|TED STATES DiSTRlCT COURT
CENTRAL DlSTRlCT OF CAL|FORN|A ‘;i"l°!;; re

CASE SUMMARY

 

 

 
 

Case Number

U.S.A. v. Simon Chu

“‘, ? DefendantNumber #1 rig v .~

 

|ndictment l:| lnformation

lnvestigative agency (FB|, DEA, etc.) `l~`l$‘l " § J k

 

"-)

YearofBirth 1955 ~ ,;,_ f ::-`:3/

  
      

A ,H '\`
" ’r':

t

NOTE: All items MUST be completed. |f you do not know the answer or a question is not applicableto your case} eht’er "N/A."

OFFENSE/VENUE

a. Offense charged as a:

|:| C|ass A Misdemeanor |:l l\/linorOffense |:| Petty Offense
[:| Class B Misdemeanor |:| Class C l\/lisdemeanor Felony
b. Date of Offense 9/19/12 thru June 2013

 

c. County in Which first offense occurred

Los Ange|es

 

d. The crimes charged are alleged to have been committed in
(CHECK ALL THAT APPLY):

Los Angeles |:| Ventura
l:| Orange |:| Santa Barbara
|:| Riverside |:| San Luis Obispo

|: San Bernardino l:l Other

Citation Of Offense 18:371; 1552068(:1)(4), 2070
18:1343, 2

e. Division in Which the MAJOR|TY of events, acts, or omissions
giving rise to the crime or crimes charged occurred:

 

 

Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
[] Eastern (Riverside and San Bernardino) l:| Southern (Orange)

RELATED CASE

Has an indictment or information involving this defendant and
the same transaction or series of transactions been previously
filed and dismissed before tria|?

No l:] Yes

lf "Yes," Case Number:

 

Pursuant to General Order 16-05, criminal cases may be related
ifa previously filed indictment or information and the present
case:
a. arise out ofthe same conspiracy, common scheme,
transaction, series of transactions or events; or

b. involve one or more defendants in common, and would
entail substantial duplication of labor in pretrial, trial or
sentencing proceedings if heard by differentjudges.

Related case(s), if any (MUST MATCH NOTiCE OF RELATED
CASE):

 

 

CR-72 (12/17)

CASE SUMMARY

PREvlousLY FlLED coMPLAlNT/cvs cifA`TioN»~»~_/r_,,;_rw v
A complaint/CVB citation was previously filed on: N/A

Case Number:

 

Assigned Judge:

 

Charging:

 

The complaint/CVB citation:
[:] is still pending
|:| Was dismissed on:

PREV|OUS COUNSEL
Was defendant previously represented?

No |:l Yes

lF YES, provide Name:

 

Phone Number:

COMPLEX CASE
Are there 8 or more defendants in the indictment/|nformation?

|:| Yes* No

Will more than 12 days be required to present government's
evidence in the case-in-chief?

[:] Yes* No

*AN ORlGlNAL AND 1 COPY (UNLESS ELECTRONICALLY FlLED)
OF THE NOTlCE OF COMPLEX CASE lVlUST BE FlLED AT THE
TllVlE THE lND|CTl\/lENT lS FlLED lF E|THER "YES" BOX |S
CHECKED.

SUPERSED|NG lNDlCTMENT/INFORMAT|ON
lS TH|S A NEW DEFENDANT? l:| Yes No
superseding charge (i.e., 1st, 2nd).

 

This is the
The superseding case was previously filed on:

 

Case Number

 

The superseded case:
[:] is still pending before Judge/l\/lagistrate Judge

 

[:l was previously dismissed on

 

Are there 8 or more defendants in the superseding case?

[:] Yes* |:l No
Will more than 12 days be required to present government's
evidence in the case-in-chief?

[:] Yes* |:l No
Was a Notice of Comp|ex Case filed on the indictment or
|nformation?
l:| No

[:l Yes
*AN ORIG|NAL AND l COPY OF THE NOTlCE OF COMPLEX CASE
l\/lUST BE FlLED AT THE T|l\/lE THE SUPERSED|NG lNDlCTl\/lENT |S
FlLED lF E|THER "YES" BOX lS CHECKED.
Page 1 of2

 

Case 2:19-Cr-00193-DSF Document 2 Filed 03/28/19 Page 2 of 2 Page |D #:23
UN|TED STATES DlSTR|CT COURT
CENTRAL DlSTR|CT OF CAL|FORNIA

CASE SUMMARY

lNTERPRETER
ls an interpreter required? |:| YES NO
lF YES, list language and/or dia|ect:

 

OTHER

Ma|e |j Female
U.S.Citizen |:| A|ien

Alias Name(s)

 

 

This defendant is charged in:
All counts

CUSTODY STATUS

Defendant is not in custody:
a. Date and time ofarrest on complaint: N/A

b. Posted bond at complaint level on:
in the amount of$

c. PSA supervision? [l Yes l:| No
d. ls on bail or release from another district:

 

 

Defendant is in custody:
a. Place ofincarceration: l:l State |:| Federal

b. Name oflnstitution: N/A
c. lf Federal, U.S. Marshals Service Registration Number:

 

 

I:] On|y counts:

 

d, l:] Solely on this charge. Date and time of arrest:

[:| This defendant is designated as "High Risl<" per
18 USC § 3146(a)(2) by the U.S. Attorney.

 

e. On anotherconviction: [:] Yes |:| NO
This defenda t' d i n ted as "S ' |Cas " e
l:l 18 USC § 31;‘6(';)(7€)5 9 a pec'a e p r |F YES; [:] State [:] Federal l:] Writ oflssue
ls defendantajuvem|e? g Yes NO f. Awaiting trial on other charges: |:] Yes l:| No

lFYES! |:] State |j Federal AND

Name of Court:

lF YES, should matter be sealed? |:l Yes |:l No

 

The area(s) of substantive law that will be involved in this case
include(s):
l:l financial institution fraud

Date transferred to federal custody:

l:l PUbllC CO\'VUPthn This person/proceeding is transferred from another district

pursuant to F.R.Cr.P. 20 21 40

|:| tax offenses
|:| mail/Wire fraud

government fraud
l:l environmental issues
l:] narcotics offenses |:l immigration offenses

l:| violent crimes/firearms |:| corporate fraud

l:l Other

 

 

 

EXCLUDABLE TlME

Determinations as to excludable time prior to filing indictment/information EXPLAlN: Both defendants have executed statute of

 

limitations tolling agreements that waive and extend the five year limitations of action through the proposed indictment dates

of March 28 and April 4, 2019
Sig§QWAssistant U.§Attorney
Josep .Johns

Print Name

 

Date 03/27/2019

 

 

CR-72 (12/17) CASE SUMMARY Page 2 0f2

